BÍRóH, J.
We are of opinion that under the purchase of Hesterhagou, he acceded to all the rights imported in the conveyance from Alexander to Sehrei-ber, including the use of his name in the suit at law ; and that if any private understanding between the latter had been even proved, it would not have been binding upon the conscience of the former, unless brought home to him at or before the period of his purchase. What the rights imparted by that conveyance were, has been previously decided by this court, in a suit at law between the same parties, concerning the same transaction (10 Mo. R. 460), and although the release by Chouteau might perhaps have been admissible enough in that suit, under proper pleadings, to have reduced the damages to a sum merely nominal, that consideration furnishes to our minds hut an additional reason why it cannot be available here.
It may not he amiss to add, that in the application (as above) of the general principles by which this case must ho governed, any suggestion of seeming hardship or inequality between the parties, is, to our minds, sufficiently answered and repelled by the prompt and continuous offer Hesterhagen, to re-convey the land to Alexander, upon payment of the judgment at law. Upon the whole case, therefore, wo think the Circuit Court committed no wrong ia 'dismissing the hill; and its decree is accordingly affirmed.

(a) See Perry v. Price, 1 Mo. R. 553; Carter v. Soulard, 1 Mo. R. 576; Shelton v. Pease, 10 Mo. R. 473; Mosely v. Hunter; 15 Mo. R. 322; Dickson v. Desire, 23 Mo. R. 151; Chumbers v. Smith, 23 Mo. R. 174; Armstrong v. Darby, 26 Mo. R. 517.